DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art found of record was Chan (US 10,282,711). Chan discloses a system and method for implementing hybrid public-private block-chain ledgers. The prior art, individually or in combination fails to teach or disclose developing and deploying analytic and machine learning models for decision-making in a process comprising “constructing one or more data structures including an analytic model making one or more decisions, the analytic model defined based on input data, one or more of a statistical algorithm and a machine-learning algorithm, and expert knowledge data used in the development of the analytic model, storing, in a blockchain, at least one analytic tracking document (ATD) defining the input data, the one or more of the statistical algorithm and the machine-learning algorithm, and the expert knowledge data; tracking an approval chain associated with the analytic and machine learning models defined in the at least one analytic tracking document (ATD) and storing data schema, data statistics, variable/characteristics, execution code, and analytic and machine learning model assets and associated approval chains in a blockchain, the storing comprising storing the at least one ATD in one or more blocks of the blockchain, each of the one or more blocks being cryptographically hashed to a previous block in the blockchain, the blockchain recording and tracking a provenance of the analytic decision model for execution by a decision computing system ”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692